DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 20180181277 A1) in view of Park et al. (US 20080094321 A1, hereafter Park).


	Regarding claim 1, Ahn teaches a display panel comprising: 
	a plurality of first pads electrically connected to a plurality of data lines disposed in a display area of the display panel (Fig. 3, [0041], where there are a plurality of data voltage output pads DP connected to data voltage signal lines DVL); and
	a plurality of second pads electrically connected to common voltage lines configured to drive a plurality of common electrodes disposed in the display area (Fig. 3, [0041], [0067], where there are a plurality of touch driving signal output pads TP connected to touch driving signal lines TSL which also supply the common voltage).
	But, Ahn does not explicitly teach the display panel further comprising 
	a conductive layer of a first pattern disposed in at least a partial area on the plurality of first pads, and electrically connected to the plurality of data lines; and 
	a conductive layer of a second pattern disposed in at least a partial area on the plurality of second pads, electrically connected to at least two or more of the plurality of common electrodes, and disposed separately from the first pattern.
	However, this was well known in the art as evidenced by Park, where Park teaches a conductive layer (152) of a first pattern disposed in at least a partial area on the plurality of first pads, and electrically connected to the plurality of driving voltage lines (Fig. 10, [0138]-[0141], where there is a first flexible conductive film 152 that is a conductive layer connected to the first pads through which the layer is connected to the driving voltage lines); and 
	a conductive layer of a second pattern disposed in at least a partial area on the plurality of second pads, electrically connected to at least two or more of the plurality of common electrodes, and disposed separately from the first pattern (Fig. 10, [0138]-[0141], where second flexible conductive film 162 connects a plurality of common voltage pads 146 is electrically separate from film 152).
	Both Ahn and Park teach display devices comprising alternating pads providing data-related and common voltage to lines on a touch screen. Ahn does not explicitly teach first and second conductive layers covering and connecting respective pads. Park teaches a set of pads that are display driving voltage pads instead of data pads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrically connect the pads as taught by Park in the device of Ahn to reduce complexity and yield a predictable result.

	Regarding claim 2, the combination of Ahn and Park would show the display panel according to claim 1. Park in the combination further teaches the display panel wherein the first pattern is a data voltage application pattern, and the data voltage application pattern is electrically connected to each of the plurality of data lines through at least one first contact hole provided in the plurality of first pads (Fig. 10, [0140]-[0143], where contact portions 157 equivalent to a contact hole connect the driving voltage pad with the flexible conductive film 152).

	Regarding claim 3, the combination of Ahn and Park would show the display panel according to claim 1. Park in the combination further teaches the display panel wherein the second pattern is a common voltage application pattern, and the common voltage application pattern is electrically connected to the plurality of common voltage lines through at least one second contact hole provided in the plurality of second pads, extends from one second pad among the plurality of second pads to another second pad adjacent to the one second pad, and applies a common voltage to at least two common voltage 40Attorney Docket No. 6588-0234PUS1 lines through the one second contact hole provided in the one second pad and the another second contact hole provided in the other second pad (Fig. 10, [0140]-[0143], where contact portions 167 equivalent to a contact hole connect the common voltage pad with the flexible conductive film 162).

	Regarding claim 4, the combination of Ahn and Park would show the display panel according to claim 1. Ahn in the combination further teaches the display panel wherein, in the display area where the plurality of data lines and the plurality of common electrodes are disposed, a plurality of gate lines and a plurality of subpixels are further disposed (Fig. 1, [0028], where gate driving circuit 130 controls gate lines connected to pixels P), and the plurality of common electrodes overlap with at least one subpixel among the plurality of subpixels (Fig. 1, [0026], where the common electrode CE overlaps with a plurality of pixels), and in at least a portion of the non-display area other than the display area, a pad portion in which the plurality of first pads, the plurality of second pads, the conductive layer of the first pattern, and the conductive layer of the second pattern are disposed (Fig. 3, where the pads and conductive layers are situated outside of the panel 110).

	Regarding claim 5, the combination of Ahn and Park would show the display panel according to claim 3. Park in the combination further teaches the display panel wherein the plurality of first pads and the plurality of second pads are alternately disposed, and the common voltage application pattern is disposed through at least a partial area on the plurality of first pads (Fig. 10, where the pads 141 and 146 are alternately disposed).

	Regarding claim 9, Ahn teaches a display device comprising: 
	a display panel comprising a plurality of first pads electrically connected to a plurality of data lines disposed in a display area (Fig. 3, [0041], where there are a plurality of data voltage output pads DP connected to data voltage signal lines DVL), a plurality of second pads electrically connected to common42Attorney Docket No. 6588-0234PUS1 voltage lines driving a plurality of common electrodes disposed in the display area (Fig. 3, [0041], [0067], where there are a plurality of touch driving signal output pads TP connected to touch driving signal lines TSL which also supply the common voltage); and 
	a data driver configured to drive the plurality of data lines and the plurality of common voltage lines (Fig. 1, [0024]-[0025], where the panel driving IC 120 includes a data driving circuit and a touch driving circuit).
	But, Ahn does not explicitly teach the display device further comprising a conductive layer of a first pattern disposed in at least a partial area on the plurality of first pads and electrically connected to the plurality of data lines, and a conductive layer of a second pattern disposed in at least a partial area on the plurality of second pads, electrically connected to at least two or more of the plurality of common electrodes, and disposed separately from the first pattern.
	However, this was well known in the art as evidenced by Park, where Park teaches a conductive layer (152) of a first pattern disposed in at least a partial area on the plurality of first pads, and electrically connected to the plurality of driving voltage lines (Fig. 10, [0138]-[0141], where there is a first flexible conductive film 152 that is a conductive layer connected to the first pads through which the layer is connected to the driving voltage lines); and 
	a conductive layer of a second pattern disposed in at least a partial area on the plurality of second pads, electrically connected to at least two or more of the plurality of common electrodes, and disposed separately from the first pattern (Fig. 10, [0138]-[0141], where second flexible conductive film 162 connects a plurality of common voltage pads 146 is electrically separate from film 152).
	Both Ahn and Park teach display devices comprising alternating pads providing data-related and common voltage to lines on a touch screen. Ahn does not explicitly teach first and second conductive layers covering and connecting respective pads. Park teaches a set of pads that are display driving voltage pads instead of data pads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrically connect the pads as taught by Park in the device of Ahn to reduce complexity and yield a predictable result.

	Regarding claim 11, the combination of Ahn and Park would show the display device according to claim 9. Park in the combination further teaches the display device wherein the first pattern is a data voltage application pattern, and a conductive layer of the first pattern is electrically connected to each of the plurality of data lines through at least one first contact hole provided in the plurality of first pads (Fig. 10, [0140]-[0143], where contact portions 157 equivalent to a contact hole connect the driving voltage pad with the flexible conductive film 152), and the second pattern is a common voltage application pattern and is electrically connected to the plurality of common voltage lines through at least one second contact hole provided in the plurality of second pads and connects at least two of the second pads among the plurality of second pads (Fig. 10, [0140]-[0143], where contact portions 167 equivalent to a contact hole connect the common voltage pad with the flexible conductive film 162).

Allowable Subject Matter

Claims 5-8, 10, 12, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The feature, as found in claim 14, of a touch display device comprising “ a display area (DA) comprising a touch area (TA) and a non-touch area (NTA); a pad portion (150) of a touch area disposed in at least a partial area of a non-display area (NDA) other than the display area, wherein at least two pads for driving at least two lines disposed in the non-touch area are disposed, and the conductive layer disposed on the pads is disposed as a third pattern; and a pad portion of a non-touch area disposed in the remaining partial area of the non-display area, wherein the pads for driving the lines disposed in the non-touch area are disposed, and the conductive layer disposed on the pads is disposed as a fourth pattern different from the third pattern (Fig. 7)44Attorney Docket No. 6588-0234PUS1” is not found in the prior art along with the rest of the limitations of claim 14.
The closest in the art are Ahn (US 20180181277 A1) and Park et al. (US 20080094321 A1, hereafter Park).
	Ahn teaches a touch display panel comprising data driving and common voltage pads with corresponding lines (Fig. 3, [0041, [0067]), but does not teach the touch display device having a display area divided into touch and non-touch areas.
	Park teaches a touch display device having first and second sets of pads with different conductive layers (Fig. 10, [0138]-[0141]), but does not teach the required touch and non-touch areas configuration within a display area.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692